Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12-15, 20, 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recite a fire retardant additive and depends from Claim 1 which does not recite a fire retardant additive.  The lack of antecedent basis renders the claim indefinite.
Claims 12-15 recite “adapted to” terminology but the as-filed specification and claims fails to reasonably suggest what is required to meet the “adapted to” terminology.  In other words, one of ordinary skill in the art is not reasonably suggested what is required to make the composite of Claim 1 adapted to be a fence or roofing member of Claim 12, for instance.  This term, therefore, renders these claims indefinite.
Claim 20 recites trademarks which renders the claim indefinite. (See MPEP §2173.05(u) See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).)
Claims 21 and 22 recite a polymeric precursor where no polymeric precursor is recited by Claim 1 from which it depends.  This lack of antecedent basis renders the claim indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,4, 8, 9, 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 7 of U.S. Patent No. 10,703,909. Although the claims at issue are not identical, they are not patentably distinct from each other because the above claims of 10,703,909 are species alone or in combination with themselves of Claims 1, 4, 8, 9, 10 and 11 of the instant application in an apparent manner. The product by process limitation of Claims 1, 4, 8, 9, 10 and 11 recite an extrusion or reactive injection molding process to produce the product recited, however, these all result in a solid product which is recited by the above claims of 10,703,909.  This is also applicable to the product by process of instant claim 2. There is no evidence these recited processes impart a structure on the claimed product that is not present in the solid product of 10,703,909.  The aqueous fire retardant solution of 10,703,909 is considered a blowing agent as it is an aqueous solution and water is a known blowing agent.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 11,034,837.
Although the claims at issue are not identical, they are not patentably distinct from each other because the above claims of 11,034,837 are a species alone or in combination with themselves of Claims 1-39 of the instant application in an apparent manner. The product by process limitation of Claims 1-22 recite an extrusion or reactive injection molding process to produce the product recited, however, these all result in a solid product which is recited by the above claims of 11,034,837.  

Allowable Subject Matter
Claims 1-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art is Rees (U.S. 9,724,852) which teaches the use of recycled carpet materials to make high density structural composites. (Abstract) Decking is suggested end use for the composites in Column 2 lines 5-15.  Binders are taught in Column 8 lines 1-5 and fillers such as aluminum oxide trihydrate (ATH) are taught in Column 4 lines 18-25.  ATH is known flame retardant additive in polymeric compositions.  Rees teaches ground recycled materials in Column 6 lines 15-20 but does not specifically suggest or teach crumb rubber and/or asphalt shingle waste as representative of the ground recycled materials. Rees teaches the end use also comprises making shingle materials from the composites of recycled carpet.  Therefore, there is no motivation to choose recycled asphalt waste as the recycled materials without the benefit of hindsight.
Similarly, Mancosh (U.S. 20120077890) teaches methods of recycling carpet waste into building material (See Abstract generally) but does not teach or suggest the combination of carpet waste with the recited shingles as claimed. 
Brenot (U.S. 6,017,595) teaches fiberglass (fiber component), polyurethane and solid waste made into composite lumber products but does not teach or suggest shingle waste as solid was product to be used (See Examples).
Nejad (U.S. 200501822160) teaches crumb rubber from tires and fiber to make polymeric bricks but there is no teaching or suggestion on using comminuted shingle waste in making the bricks along with fiber waste. (see Examples) 
Nelson (U.S. 20120007284) teaches list of waste products that can use to recycle into composite product which does not include comminuted shingle waste. ¶[0009]  Therefore, absent a specific motivation to use said material in making recycled products there would be no motivation to use them in the above composite material manufacture without the benefit of hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christopher M Rodd/            Primary Examiner, Art Unit 1759